Title: To John Adams from Robert R. Livingston, 4 July 1782
From: Livingston, Robert R.
To: Adams, John



No: 9Triplicate
Philadelphia 4th: July 1782
Sir

By every late advice from Holland we learn their disposition to enter into a Treaty with us and tho’ we have no intelligence from you since the 11th: of March, we Still presume that you have ere this been received in your public Character—no wise governmt: constituted as that of the United Provinces is, will venture long to oppose the wishes of the people. I am very Solicitous to know how you have availed yourself of the opening this has Afforded you.
If you have been unconditionally received, it will give you more leisure to mature the plan of a Subsequent Treaty, which is too important in its Consequences to be hurried—if possible, it were to be wished that the heads of it as proposed on either Side, could be sent here and submitted to the Judgment of Congress, before any thing was absolutely agreed. The independency to which each of the states are entitled renders great caution in all commercial engagements not provided for particularly by the confederation absolutely necessary for which reason I should prefer definite Articles to loose expressions of standing on the same ground with the most favoured nations. Our Connexion with the West Indies renders it proper to lay that Trade as open to us as possible. Great benefit would result both to us and the Dutch from giving us one or two free ports in such of their Colonies as raise Sugars, where we could exchange the produce of both Countries, and check that monopoly which other nations will endeavour to create at our Expence. Nothing will encourage the growth of such Colony or enable them to raise sugars to more advantage than the cheap and easy rates at which they would thereby receive the produce of this Country. I need not urge the propriety of availing yourself of your present situation to procure a Loan. You may easily convince the government of the Validity of the security which it is in the power of a growing Country, as yet very little incumbered with debt to give That security will derive new force from our being a Commercial people, with whom public Credit is almost invariably preserved with the most scrupulous attention. And such is our present Situation that a Twentieth part of what Great Britain expends annually in her attempt to enslave us, would be more than Sufficient to enable us to defeat all her attempts and to place our finances on the most respectable footing. I see the people of the United Provinces are struck with the importance of forming a commercial connection with us, when ours with Britain is dissolved. Not only Congress, as appears by their public Acts, but the whole body of the people are strongly opposed to the least intercourse with Britain. This would effectually prevent it, if in addition thereto three or four large frigates or two fifties could be stationed in the Delaware or Chesapeak, So as to protect our Commerce against the British frigates from New York. In this case a Voyage to this Country and from thence to the Islands, where our flour and lumber commands the highest price either in money or produce affords the fairest prospect to the European merchant of the most profitable returns. Tobacco and bills offer a more direct return to those whose Capitals will not permit them to engage in the circuitous Commerce I have mentioned.
This Letter is hastily written, as the express that carries it is to go off this evening and I have several others to write. I mention this that you may not consider any thing it contains as an instruction from Congress to whom it has not been submitted.
I have the honor to be, sir With great respect & esteem Your most obedt humble servt:

Robt R Livingston

